Citation Nr: 1801716	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  14-07 125A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement o service connection for gastroesophageal reflux disease (GERD) and hiatal hernia, also claimed as trouble swallowing and acid reflux.

2. Entitlement to service connection for chest pain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 2000 through August 2000 and from May 2002 through April 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to service connection for GERD and hiatal hernia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran does not have a current diagnosis of chest pain or any heart condition.


CONCLUSION OF LAW

The criteria for entitlement to service connection for chest pain have not been met.  38 U.S.C. §§ 1110, 1154, 5107, 7104 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any potential issues in this regard.

The regulations pertinent to this decision (38 C.F.R. §§ 3.102, 3.303) were initially provided in the October 2014 Statement of the Case.  Since he has had adequate notice of the pertinent laws, they will not be repeated here.

The Board notes significant evidence has been received following the last Statement of the Case.  However, since his substantive appeal was received after February 2013, it is presumed that he waives RO consideration of the evidence unless he indicates otherwise.  Neither the Veteran nor his representative has indicated the Veteran does not wish to waive RO consideration.  Waiver is presumed and the Board can proceed without prejudice.

The Veteran claims his chest pain is related to service.  

Service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service; and (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active duty for training.  See 38 U.S.C. §§ 101(24), 106.

After a full review of the record, the Board finds that the claim for entitlement to service connection for chest pain must be denied.

Service treatment records are silent for any complaint of, or treatment for, chest pain or a heart condition.  He was treated for an upper respiratory infection in May 2004, but otherwise had no other complaints of chest pain.  On his November 2005 post-deployment questionnaire, he reported experiencing no chest pain or pressure.

Similarly, post-service treatment records are silent for any complaints of, or treatment for, chest pain or a heart condition.  In July 2006, the Veteran was treated for right shoulder pain.  He did not report any chest pain.  Private treatment records dated March 2008 reflect that his heart rate was normal, S1 and S1 were normal, no gallops were heard, and no jugular venous distention was noted.  In August 2008, the Veteran was again treated by a private physician and he denied any cardiovascular symptoms. X-rays taken in August 2008 showed no intrathoracic abnormality.

The Veteran has consistently denied any symptoms of chest pain.  See VA treatment records dated August 2010, November 2014, December 2016, and February 2017.  During an examination to establish primary care, the physician found no masses of the heart, normal S1 and S2, regular heart rhythm, and no heart murmur.  He never complained of chest pain during psychiatric examinations conducted in June 2015, January 2016, and February 2017.  

As there is no evidence of a current disability, there is no basis on which the claim for service connection may be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  It is therefore unnecessary to address any other element of service connection.  Accordingly, the claim for service connection for chest pain is denied.


ORDER

Entitlement to service connection for chest pain is denied.


REMAND

The Veteran claims entitlement to service connection for GERD and hiatal hernia.  However, it is unclear whether the Veteran has a current diagnosis of GERD and hiatal hernia.

Private treatment records dated August 2008 note that x-rays showed evidence of a small hiatal hernia.  A handwritten note on that record states that the hernia may cause problems with GERD someday.  VA treatment records indicate the Veteran reported intermittent abdominal cramps and vomiting for many years.  A November 2014 VA treatment record noted the Veteran complained of epigastric pain and reported he was informed he had a hiatal hernia.  It was also noted that he has reflux, although no formal diagnosis is present in the VA treatment records.  A November 2016 VA treatment record noted the Veteran reported he underwent an esophagogastroduodenoscopy approximately eight or nine months prior that showed a mild hernia.

As there is evidence the Veteran may have been formally diagnosed with GERD and hiatal hernia while undergoing private medical treatment, the RO should assist the Veteran in obtaining those records so that his diagnoses can be clarified.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a VA Form 21-4141 Authorization to Disclose Information to the Department of Veterans Affairs (VA) in order to obtain private treatment records from the community clinic where he underwent his esophagogastroduodenoscopy in approximately 2013 or 2014, and any other private medical records the Veteran may need assistance obtaining.

2. Obtain and associate with the claims file any relevant VA treatment records from the New Orleans VAMC from March 2017 to the present.

3. The AOJ should then readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


